Citation Nr: 0705997	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's papillary thyroid 
adenocarcinoma residuals and thyroidectomy residuals.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's left thumb laceration scar 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from July 1979 to August 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which, in pertinent 
part, established service connection for papillary thyroid 
adenocarcinoma residuals and thyroidectomy residuals; 
assigned a 10 percent evaluation for that disability; 
established service connection for left thumb laceration scar 
residuals; and assigned a noncompensable evaluation for that 
disability.  In December 2003, the Board remanded the 
veteran's claims to the RO for additional action.  In 
December 2005, the Board again remanded the veteran's claims 
to the RO for additional action.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for her service-connected 
post-operative papillary thyroid adenocarcinoma residuals and 
left thumb laceration scar residuals.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as an initial evaluation in 
excess of 10 percent for the veteran's papillary thyroid 
adenocarcinoma residuals and thyroidectomy residuals and an 
initial compensable evaluation for her left thumb laceration 
scar residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The issue of the veteran's entitlement to service connection 
for thyroidectomy scar residuals to include the issue of a 
separate compensable evaluation for that disability under the 
provisions of 38 C.F.R. § 4.118 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on her part.  


FINDINGS OF FACT

1.  The veteran's papillary thyroid adenocarcinoma residuals 
and thyroidectomy residuals alone have been shown to be 
manifested by no more hypothyroidism requiring continuous 
medication for control.  

2.  The veteran's left thumb laceration scar residuals have 
been shown to be manifested by no more than a well-healed, 
very faint, hypopigmented, and two inch-long "J"-shaped 
scar over the dorsal surface of the distal interphalangeal 
joint of left thumb and the ability to bring the distal 
interphalangeal joint of left thumb to a point one-half inch 
from the palmar crease of the hand.  

3.  The provisions of 38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5224, 7805 in effect prior to August 2002, are more 
favorable to the veteran's claim than the amended versions of 
38 C.F.R. §§ 4.71a, 4.118.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's papillary thyroid adenocarcinoma 
residuals and thyroidectomy residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.119, Diagnostic Codes 7903, 7914 
(2006).  

2.  The criteria for an initial 10 percent evaluation for the 
veteran's left thumb laceration scar residuals have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5224, 7805 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluations of the veteran's service-connected post-operative 
papillary thyroid adenocarcinoma residuals and her left thumb 
laceration scar residuals, the Board observes that the RO 
issued VCAA notices to the veteran in January 2004, March 
2005, and March 2006 which informed her of the evidence 
generally needed to support the assignment of an evaluation 
and effective date for an initial award of service 
connection; what actions she needed to undertake; and how the 
VA would assist her in developing her claims.  Such notice 
effectively informed her of the need to submit any relevant 
evidence in her possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Board remanded the issues to the 
RO for additional action on two occasions. There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to the issue of an initial compensable evaluation 
for her left thumb laceration scar residuals given the 
favorable outcome below.  As to the issue of the evaluation 
for her post-operative papillary thyroid adenocarcinoma 
residuals, a preponderance of the evidence is against her 
claim and the notice deficiencies are thus rendered moot.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


II.  Post-operative Papillary Thyroid Adenocarcinoma 
Residuals

A.  Historical Review

A November 1988 Army hospital summary indicates that the 
veteran underwent a near-total thyroidectomy and was 
diagnosed with papillary carcinoma of the thyroid, 
thyroiditis, and near-total thyroidectomy residuals.  She 
subsequently underwent repeated radioactive iodide ablation 
of any remaining thyroid tissue.  In July 2001, the RO 
established service connection for papillary thyroid 
adenocarcinoma residuals and thyroidectomy residuals and 
assigned a 10 percent evaluation for that disability.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Malignant neoplasms of 
the endocrine system warrant a 100 percent evaluation.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures, the 100 
percent evaluation shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
residual disability will be evaluated on the chronic 
residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914 (2006).  

Hypothyroidism manifested by fatigability or where continuous 
medication is required for control warrants a 10 percent 
evaluation.  A 30 percent evaluation requires fatigability, 
constipation, and mental sluggishness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2006).  

At an August 2001 VA examination for compensation purposes, 
the veteran complained of a 10 pound weight gain; some 
forgetfulness; some fatigue; and poor cold tolerance.  She 
reported that she was currently on thyroid stimulating 
hormone (TSH) suppression therapy.  The veteran's claims 
files were not available for review.  The veteran was 
diagnosed with a "history of thyroid cancer, status post 
thyroidectomy and radioactive ablation X2 without any obvious 
overt symptoms of recurrence or hypothyroidism."  The 
veteran was found to be currently on TSH suppression therapy.  

An October 2001 written statement from the accredited 
representative conveys that the veteran's post-operative 
thyroid cancer residuals were manifested by hypothyroidism.  
She was noted to be on thyroid replacement therapy.  

A June 2004 VA treatment entry states that the veteran was 
prescribed Synthroid for her hypothyroidism.  A March 2005 VA 
treatment record conveys that the veteran had been diagnosed 
with mixed papillary and follicular thyroid carcinoma in 1988 
and underwent a thyroidectomy and radioactive iodide ablation 
in 1989 and 1990.  An assessment of subclinical 
hyperthyroidism with no evidence of any thyroid tissue was 
advanced.  The veteran's prescribed levothyroxine was 
reduced.  

At an April 2005 VA examination for compensation purposes, 
the veteran complained of heat and cold intolerance.  She 
denied experiencing constipation; excessive fatigability 
aside from disruption of her sleep at night due to her 
perimenopausal hot flashes and vasomotor symptoms; or weight 
gain aside from a 30 pound increase associated with physical 
impairment arising from a post-service motor vehicle 
accident.  The veteran reported that she was taking 
Synthroid.  Her dose "was supposed to be decreased after her 
last Endocrine visit, March 23, 2005, due to some 
over-suppression of her TSH and the endocrinologist felt she 
had subclinical hyperthyroidism."  The veteran's claim files 
were reviewed.  On examination, the veteran was alert and 
oriented.  The veteran was diagnosed with "thyroid cancer, 
status post thyroidectomy and radioactive ablation times two 
with subclinical hyperthyroidism as evidenced by TSH 
suppression without any outward symptomatology of 
hypothyroidism or hyperthyroidism."  

The Board has reviewed the probative evidence of record.  The 
veteran's post-operative thyroid cancer residuals alone have 
been objectively shown to be manifested by no more the 
hypothyroidism requiring continuous medication for control.  
The record is devoid of clinical findings of fatigability, 
constipation, and mental sluggishness associated with the 
veteran's post-operative thyroid cancer residuals.  While the 
veteran was observed to have subclinical hypertension 
associated with her prescribed medications in March 2005, she 
was specifically found to exhibit no hyperthyroidism 
symptomatology at that time and on subsequent VA examination 
for compensation purposes in April 2005.  Given such 
findings, the Board concludes that the current 10 percent 
evaluation adequately reflects the veteran's post-operative 
thyroid disability picture.   38 C.F.R. § 4.119, Diagnostic 
Codes 7903, 7914 (2006).  


III.  Left Thumb Laceration Scar Residuals

A.  Historical Review

The veteran's service medical records indicate that she 
sustained a laceration on the dorsal aspect of the distal 
interphalangeal (DIP) joint of the left thumb.  In July 2001, 
the RO established service connection for left thumb 
laceration scar residuals and assigned a noncompensable 
evaluation for that disability.  

B.  Evaluation

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial, poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could also be evaluated on the basis of any 
associated limitation of function of the body part which they 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to laceration scar residuals and other skin disabilities.  
Scars on areas of the body other than the head, the face, or 
the neck that are either deep or which cause limited motion 
and involve area or areas exceeding 6 square inches (39 
square centimeters) warrant assignment of a 10 percent 
evaluation.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  Scars can also be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

Prior to August 26, 2002, when classifying the severity of 
ankylosis and limitation of motion of single digits, where 
only one joint of a digit was ankylosed or limited in its 
motion, the evaluation was to be based on favorable ankylosis 
when the tip of the digit could be flexed to within 2 inches 
(5.1 centimeters) of the median transverse fold of the palm.  
It was considered to be unfavorable when such motion was 
precluded.  A 10 percent evaluation was warranted for 
favorable ankylosis of the thumb of either hand.  A 20 
percent evaluation required unfavorable ankylosis of the 
thumb of either hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2002).  

On August 26, 2002, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
disabilities including thumb limitation of motion.  Under the 
amended rating schedule, limitation of motion of the thumb of 
either upper extremity with a gap less than one inch (2.5 
centimeters) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers warrants assignment of 
a noncompensable evaluation.  A 10 percent evaluation 
requires a gap of one to two inches (2.5 to 5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation 
requires a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2006).  
The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.

The Board finds that the provisions of 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5224, 7805 (2002) to be more 
favorable to the veteran as they require less specific 
symptoms and are more general than the amended versions of 38 
C.F.R. § 4.71a, 4.118.  Therefore, the Board will review the 
veteran's entitlement to an increased evaluation under 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5224, 7805 (2002).  
VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2006), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the August 2001 VA examination for compensation purposes, 
the veteran complained of left thumb limitation of motion 
associated with her left thumb laceration residuals.  The 
veteran reported that she considered herself to be 
ambidextrous.  On examination of the left thumb, the veteran 
exhibited a very faint and non-tender scar over the DIP joint 
of her thumb; a range of motion of the DIP joint of 0 to 30 
degrees; full apposition of the thumb and the fingers; and no 
joint deformity.  The examiner clarified that the range of 
motion of the left thumb DIP joint "equates to one inch."  
Contemporaneous X-ray studies of the left hand revealed no 
bony traumatic changes.  The veteran was diagnosed with left 
thumb laceration residuals "with slight decrease in her 
range of motion of her DIP joint."  

At the April 2005 VA examination for compensation purposes, 
the veteran complained of left thumb limitation of motion.  
She reported that she was ambidextrous.  On examination of 
the left thumb, the veteran exhibited a well-healed, very 
faint hypopigmented, and two inch-long "J"-shaped scar over 
the dorsal surface of the DIP joint of thumb; a range of 
motion of the DIP joint of 0 to 30 degrees; full apposition 
the thumb with the fingers; and the ability to bring the DIP 
joint of thumb to a point one-half inch from the palmar 
crease of the hand.  The veteran was diagnosed with a 
"laceration of left thumb with slight decreased range of 
motion of her DIP joint."  

The veteran's left thumb laceration scar residuals have been 
shown to be manifested by a well-healed and non-tender scar 
over the DIP joint and associated limitation of motion of the 
joint to a point one-half inch from the median transverse 
fold of the palm.  Such findings warrant assignment of a 
compensable evaluation under the provisions of Diagnostic 
Codes 7805, 5224.  In the absence of any indicia that the 
veteran's scar is poorly healed or tender and/or motion of 
her thumb is restricted to a point greater than 2 inches (5.1 
centimeters) from the median transverse fold of the palm, the 
Board finds that a 10 percent evaluation and no more is 
warranted.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5224, 
7805 (2002).  


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's papillary thyroid adenocarcinoma residuals and 
thyroidectomy residuals is denied.  

An initial 10 percent evaluation for the veteran's left thumb 
laceration scar residuals is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

In its December 2005 remand instructions, the Board directed 
that the "VA should adjudicate the issue of service 
connection for a scar on the neck, as a residual of the 
veteran's service-connected residuals of thyroid cancer."  
The directed action has not been taken.  The Court has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  In his January 2007 Appellant's 
Post-Remand Brief, the accredited representative cited the 
Court's holding in Stegall and tacitly requested that the 
issue be remanded to the RO for appropriate action.  For 
purposes of adjudicative economy, the Board has reframed the 
issue as service connection for thyroidectomy scar residuals 
to include the issue of a separate compensable evaluation for 
that disability under the provisions of 38 C.F.R. § 4.118.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the veteran's entitlement to 
service connection for thyroidectomy scar 
residuals to include the issue of a 
separate compensable evaluation for that 
disability under the provisions of 38 
C.F.R. § 4.118.  The veteran and her 
accredited representative should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


